Citation Nr: 1809701	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease with medial meniscus tears of the left knee.  

2.  Entitlement to an increased rating for bilateral plantar fasciitis and pes planus, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for traumatic arthritis of the left ankle, currently rated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Arthur V. Gage, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) from August 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2013 submission raises the issue of entitlement to a TDIU.  The issue of entitlement to a TDIU is part of the claim for initial higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)  As such, the issue is included on the title page.   

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected degenerative joint disease with medial meniscus tears of the left knee, bilateral pes planus and plantar fasciitis, and traumatic arthritis of the left ankle.  VA examination of the feet was conducted in April 2012, and VA examinations of the left knee and left ankle were conducted in May 2012.  In addition, an addendum with respect to the left knee was obtained in September 2012.  However, VA treatment records in May 2013 note chronic meniscal tears of the left knee and that the pain was getting worse.  Because the evidence indicates a worsening of the disabilities, a VA examination is warranted to determine the severity of the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, and although the VA examination reports above do not note whether the examinations was being conducted during a flare-up, the May 2012 VA examination report reflects that flare ups of left knee pain resulted in difficulty with walking, prolonged standing, and climbing stairs/ladders, but the examiner(s) did not characterize additional functional loss during flare-ups.  Pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  In addition, the Court also held that VA orthopedic examinations should include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the examination reports and opinions above do not contain complete findings in that respect.  Therefore, findings pursuant to the Court's holdings in Sharp and Correia must be obtained, to the extent applicable.  

The Board notes that although the March 2014 statement of the case (SOC) lists evidence considered to include VA treatment records from April 2012 to April 2013, the report of magnetic resonance imaging (MRI) noted in the May 2013 records to have been ordered in May 2012 for left ankle and/or foot symptoms, if accomplished, is not associated with the claims file.  Prior to the examinations, any outstanding records of pertinent medical treatment, to include a 2012 report of MRI of the left ankle/foot, if accomplished, must be obtained and added to the record. 

The claim for a TDIU is inextricably intertwined with the increased rating claims, and should not be decided until that issue has been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since January 2013, as well as the referenced report of MRI of the left ankle/foot.  

2.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected left knee disability.  

(a) All indicated testing should be performed, including range of motion studies in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.  

(b) Considering the Veteran's reported history, please provide an opinion describing functional impairment of the left knee due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, to what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  

The examiner should also provide an opinion as to the degree of any recurrent subluxation or lateral instability and/or semilunar cartilage involvement.  

A rationale for all opinions expressed should be provided.  

3.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected left ankle disability.  The examiner should review the claims file.  All indicated testing should be performed.  

The examiner should report all findings in detail, to include whether there is ankylosis of the left ankle.  

A rationale for all opinions expressed should be provided.  

4.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected plantar fasciitis and pes planus.  

(a) All indicated testing should be performed, including range of motion studies in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.  

(b) Considering the Veteran's reported history, please provide an opinion describing functional impairment of the feet due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, to what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate appeal, to include a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

